UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) x ANNUALREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-50838 NETLOGIC MICROSYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0455244 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1875 Charleston Road, Mountain View, California 94043 (Address of principal executive office) (Zip Code) (650) 961-6676 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Title of each class Name of each exchange on which registered Series AA Junior Participating Preferred Stock, $0.01 par value per share None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
